Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Sacharoff on  September 8, 2022. 

The application has been amended as follows: 



Claims:
1. (Previously Presented) A system, comprising: a processor; a memory medium, coupled to the processor, wherein the memory medium stores program instructions executable by a computer system, and wherein the program instructions being configured to: create a single graphical coding environment, wherein the single graphical coding environment defines a plurality of graphical programming blocks, each graphical programming block, of the plurality of graphical programming blocks, is configured to represent a predefined programming element, and wherein the single graphical coding environment further defines a coding programming block, the coding programming block is configured to represent a programming block for use in the single graphical coding environment and further configured to use standard textual coding language within the programming block; create a graphical program within the single graphical coding environment in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and at least one coding programming block visually represented together within the single graphical coding environment and, wherein the at least one graphical programming block and the at least one coding programming block are further connected to each other in the single graphical coding environment in a manner that visually indicates and physically creates functionality of the graphical program in accordance with the user input and all being maintained within the single graphical coding environment; 2 13086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022 activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; when selected, convert and replace, at least one graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents, in a textual code language, the at least one graphical programming blocks selected; 
and generate an output program based on the graphical program created within the single graphical coding environment, wherein the output program implements the functionality of the graphical program, and wherein the output program when executed, controls either a virtual object or a physical object in accordance with the user defined functionality of the graphical program.  
2. (Original) The system of Claim 1, wherein the temporary peek box being further configured to deactivate and visually hide the peek box when the selected one or more graphical programming blocks are deselected.  
3. (Original) The system of Claim 1, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to define a variable edit mode, and wherein one or more of the graphical programming blocks, of the plurality of 3 13086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022 graphical programming blocks, is configured to include a variable element set by a user activating the variable edit mode.  
4. (Previously Presented) The system of Claim 2, convert and replace, when selected, one or more graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents the selected graphical programming blocks in a textual code language.  

5. (Original) The system of Claim 2, wherein the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to color code two or more graphical programming blocks with different predefined colors within the single graphical coding environment.  

6. (Original) The system of Claim 5, wherein the color code set of instructions are further configured to color code the textual programming language in the display window adjacent to the one or more graphical programming blocks such that the color of the textual programming language matches the color of the graphical programming block.  

7. (Original) The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to define a graphical programming argument block for use in creation of the graphical program, and wherein the graphical programming argument block is configured as a graphical block with an argument segment embedded within the graphical block, and the set of instructions further configured to accept standard textual coding language in the argument segment.  
8. (Previously Presented) The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to merge blocks, and wherein the set of instructions to merge blocks being configured to: automatically add a second coding programming block to a first coding programming block within the single graphical coding environment, defining a merged coding programming block comprising: both a second standard textual coding language defined by the second coding programming block and a first standard textual coding language defined by the first coding programing block.  
9. (Previously Presented) The system of Claim 8 0, wherein the set of instructions to merge blocks being further configured to inset the second standard textual coding language at a positioned within the first standard textual coding language selected by a user.  

10. (Previously Presented) The system of Claim 1, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to identify errors in the coding programming block, and wherein the set of instructions to identify errors being configured to: check a user defined standard textual coding language within the coding programming block to determine if the output program can properly execute to control either the virtual object or a physical object in accordance with the user defined functionality; and automatically change the color of the user defined standard textual coding language within the single graphical coding environment when the output program fails to properly execute.  

11. (Previously Presented) The system of Claim 10, wherein the set of instructions to identify errors is further configured to change the color of the user defined standard textual coding language prior to the output program being generated.  
513086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022
12. (Previously Presented) The system of Claim 1, wherein the single graphical coding environment further includes set of instructions to define a mixed programming mode, and wherein the mixed programming mode is configured to: create a text programming environment within the single graphical coding environment, wherein the text programming environment defines coding text lines, receive graphical programming blocks, and receive standard textual coding language on the coding text lines; and create the graphical program in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language interconnected in the single graphical coding environment that visually indicates functionality of the graphical program in accordance with the user input.  

13. (Previously Presented) A system, comprising: a processor; a memory medium, coupled to the processor, wherein the memory medium stores program instructions executable by a computer system, and wherein the program instructions being configured to: create a single mixed programming coding environment, wherein the single mixed programming coding environment defines a plurality of graphical programming blocks, each graphical programming block, of the plurality of graphical programming blocks, is configured to represent a predefined programming element; and wherein the single mixed programming coding environment includes coding text lines configured to receive standard textual coding language; and create a graphical program within the single mixed programming coding environment in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language being visually represented together within the single mixed programming coding environment and being further connected to each other in a manner that visually indicates and physically creates functionality of the graphical program in accordance with the user input and maintained all within the single mixed programming coding environment; and activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; when selected, convert and replace, at least one graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents, in a textual code language, the at least one graphical programming blocks selected; and generate an output program based on the graphical program created within the single mixed programming coding environment, wherein the output program implements the functionality of the graphical program, and wherein the output program when executed, controls either a virtual object or a physical object in accordance with the user defined functionality of the graphical program.  

14. (Previously Presented) The system of Claim 13, wherein the temporary peek box being further configured to deactivate and visually hide the peek box when the selected one or more graphical programming blocks are deselected.  
713086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 
Amendment dated August 4, 202215. (Previously Presented) The system of Claim 13, further comprising program instructions being configured to convert and replace, when selected, one or more graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents the selected graphical programming blocks in a textual code language.  

16. (Previously Presented) The system of Claim 13, wherein the single graphical coding environment further includes set of instructions to define a mixed programming mode, and wherein the mixed programming mode is configured to: create a text programming environment within the single graphical coding environment, wherein the text programming environment defines coding text lines, receive graphical programming blocks, and receive standard textual coding language on the coding text lines; and create the graphical program in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language interconnected in the single graphical coding environment that visually indicates functionality of the graphical program in accordance with the user input.  

17. (Previously Presented) The system of Claim 13, wherein the program instructions configured to create the single graphical coding environment, further define a set of instructions, stored on the memory, to identify errors in the coding programming block, and wherein the set of instructions to identify errors being configured to: check a user defined standard textual coding language within the coding programming block to determine if the output program can properly execute to control either the virtual object or a physical object in accordance with the user defined functionality; and 8 13086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022 automatically change the color of the user defined standard textual coding language within the single graphical coding environment when the output program fails to properly execute.  

18. (Previously Presented) The system of Claim 17, wherein the set of instructions to identify errors is further configured to change the color of the user defined standard textual coding language prior to the output program being generated.  

19. (Previously Presented) An enhanced graphical user interface coding environment, comprising: a single graphical user interface ("GUI") window; at least one or more graphical blocks, representing at least one or more first set of programming instructions visually positioned within the single GUI window; at least one coding block, representing at least a second set of programming instructions, and visually positioned within the single GUI window and connected to the at least one or more graphical blocks, and wherein the at least second set of programming instructions is different than the one or more first set of programming instructions; wherein the at least one graphical block and the at least one coding block being visually represented at the same time and at least both together within the single GUI window; a coding environment function configured to activate a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being configured to visually display adjacent to the one or more selected graphical programming blocks a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; a secondary coding environment function configured to when selected, convert and replace, at least one graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents, in a textual code language, the at least one graphical programming blocks selected; and 9 13086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022 wherein all of the graphical and coding blocks within the single GUI window being further connected to each other at the same time within the single GUI window in a manner to form a set of programming instructions, and wherein the set of programming instructions being configured to compile into a source code program for running by a computer.  

20. (Previously Presented) The enhanced graphical coding environment of Claim 19, wherein coding environment function configured to activate a temporary peek box being further configured to deactivate and visually hide the peek box when the selected one or more graphical programming blocks are deselected.  

21. (Previously Presented) The enhanced graphical coding environment of Claim 19, wherein the at least one coding block is defined to accept textual coding language and wherein the textual coding language within the coding block is interpreted and/or compiled into the source code program.  

22. (Previously Presented) The enhanced graphical coding environment of Claim 19, wherein the at least one coding block is compiled is interpreted and/or compiled into the source code program such that a graphical block or coding block before and/or after the at least one coding block and insert the coding block in the proper order.  

23. (Previously Presented) The enhanced graphical coding environment of Claim 19, further including a coding environment function configured to convert and replace one of the one or more graphical blocks entirely to at least one new coding block within the single GUI window, when the one or more graphical blocks are selected and wherein an equivalent code in the at least one new coding block is identical to the selected one or more graphical blocks in a textual code language.  

24. (Previously Presented) The enhanced graphical coding environment of Claim 19, further including a mixed programming mode function configured to: create a text programming environment within the single graphical coding environment, wherein the text programming environment defines coding text lines, receive graphical programming blocks, and receive standard textual coding language on the coding text lines; and create the graphical program in response to user input, wherein the graphical program comprises, in response to the user input, at least one graphical programming block and standard textual coding language interconnected in the single graphical coding environment that visually indicates functionality of the graphical program in accordance with the user input.  
25. (Currently Amended) A method of operating an enhanced graphical coding environment for the creation of a source code program comprising: providing a single graphical user interface coding environment with at least one graphical block, representing at least a first set of programming instructions, providing a code block, representing at least a second set of programming instructions, wherein the at least second set of programming instructions is different than the at least first set of programming instructions, and visually representing the at least one graphical block and the coding block together within the single graphical user interface coding environment, and connecting the code block to the at least one graphical block at the same time and both within the single graphical user interface coding environment to create a source code program made out of the first and second set of programming instructions, wherein the code block is further defined as being accessible for textual code language editing within the single graphical user interface coding environment; visually displaying a temporary peek box, when one or more graphical programming blocks are selected, wherein the temporary peek box being visually displayed adjacent to the one or more selected graphical programming blocks and containing a coding programming block that has a code equivalent to the selected graphical programming blocks in a textual code language, such that both the one or more graphical programming blocks and the coding programming block equivalent thereto are visually adjacent to one another within the single graphical coding environment; 
when selected, convert and replace, the one or more graphical programming blocks entirely to at least one new coding programming block within the single graphical coding environment, and wherein an equivalent code in the at least one coding programming block identically represents, in a textual code language, the one or more graphical programming blocks selected; 
and compiling the source code program.  

26. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25, wherein the step of visually displaying a temporary peek box further includes the step of 11 13086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022 deactivating and visually hiding the peek box when the selected one or more graphical programming blocks are deselected.  

27. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25, wherein the one code block is defined to accept textual coding language and wherein the textual coding language within the coding block is interpreted and/or compiled into the source code program.  

28. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further including the step of selecting a graphical block, of the at least one graphical block, and replacing the selected graphical block entirely with a new code block, and visually representing the new code block within the single graphical user interface coding environment, and wherein an equivalent code in the at least one new code block is identical to the selected graphical blocks in a textual code language 

29. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising converting the selected one or more graphical blocks into a code block.  

30. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising: expressing in different colors different graphical blocks, of the at least one graphical block; and expressing the text statements defined by the code block of the converted and selected one or more graphical blocks in colors matching the different colors of the different graphical blocks, such that a single text statement, of the text statements, is expressed in one color matching the color of a single graphical block, of the converted and selected one or more graphical blocks.  

31. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising: dragging and dropping a graphical block into a code block; and 12 13086802_1Appl. No. 16/814,177 Office Action Dated March 17, 2022 Amendment dated August 4, 2022 automatically converting the graphical block into text statements to create a new code block that incorporates the dragged and dropped graphical block.  

32. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising: providing a tool bar area defined within the single enhanced graphical coding environment, the tool bar area having defined graphical blocks and code blocks; providing a working area defined within the single enhanced graphical coding environment, the working area permitting the connection of one more graphical blocks and code blocks together to form the program; and dragging from the toolbar area one or more graphical blocks and code blocks to add the one or more graphical blocks and code blocks to an existing program.  

33. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 32, wherein the enhanced graphical coding environment: automatically detecting work in text statements in a code block and automatically changing the toolbar area to a tool text creation and editing toolbar, and wherein the enhanced graphical coding environment automatically detecting work in text statements in a code block and automatically changing the toolbar area to a textual drag and drop toolbar.  

34. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising: providing graphical blocks and code blocks with an individual toggle feature for collapsing and expanding the contents of the graphical block and code blocks.  

35. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising automatically indenting textual statement based on a text coding environment.  

36. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25  further comprising: dragging and dropping a second code block into a first code block, wherein the first code block is situated in the working area; and merging the second code block with the first code block to create a new code block in the working area, wherein the new code block is equivalent in text programming statements to the first and second code blocks.  

37. (Previously Presented) The method of operating an enhanced graphical coding environment of Claim 25 further comprising providing an error indicator to specify a coding error in text statements defined in a code block, and wherein the error indicator is a color coding of the coding error.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, alone or in combination teaches the limitations of the independent claims as presently amended herein. Specifically, the prior art of record teaches various limitations of the previously pending claims as set forth in the prior office action, but applicant’s arguments of August 4, 2022 are persuasive and, as presently amended, the case is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
9/8/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191